DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 24 Dec 2021.

Amendments Received
Amendments to the claims were received and entered on 17 Mar 2022.

Status of the Claims
Examined herein: 1–10

Priority
Applicant’s claim under 35 USC § 119 for the benefit of prior-filed Korean Application No. KR10-2014-0029067 is acknowledged.
Applicant’s claim under 35 USC § 120 for the benefit of prior-filed Application No. 14/463783 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 12 Mar 2014.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wolf, et al. (US 2005/0090756).
This rejection is maintained from the previous Office action.  The rationale has been revised to address the newly-presented claim limitations.
With respect to claim 1, Wolf teaches "a system for acquiring neural signals having neural spikes and transmitting an information signal in response to detecting a neural spike" (0002), comprising
(a)	a signal receiver (100 @ Fig. 1; 400 @ Fig. 4A) comprising a plurality of amplifiers (410, 412, 414, 430 @ Fig. 4A; 0086) that amplify an analog signal
(b)	the signal receiver also comprises an ADC (434 @ Fig. 4A; 0100) that converts the amplified analog signal to digital
(c)	spike detectors (i.e. "preprocessors") that identify neural spikes in the digital signal (104 @ Fig. 1; Figs. 12–13; 0127–0128)
(d)	spike processors (i.e. "feature extractors") that records the identified neural spikes, along with associated information (106 @ Fig. 1; Figs. 14–15; 0053; 0078–0083)
(e)	a module that can selectively turn on/off amplifiers (438 @ Fig. 4B; 0087); the signal digitization and digital signal processing components also have power control circuitry (0114, 0125)
(f)	a channel selector that controls which signal route is active through a multiplexer (446 @ Fig. 4B; 0091)

With respect to claim 3, Wolf teaches that the ADCs can use different resolutions (0114), and the spike detectors and the spike processors can process each channel differently or combine channels (0120, 0127).
With respect to claim 4, Wolf teaches that the amplifiers have specific gain attributes (0085).
With respect to claim 5, Wolf teaches that the amplifier gain is adjustable (0085).
With respect to claim 6, Wolf teaches that the amplifiers provide "band pass filtering" (0084).
With respect to claims 7 and 8, Wolf teaches that the ADCs operate with specified bit resolutions (0114).
With respect to claims 9 and 10, Wolf teaches that "data [in the neural spike processor] can be stored in terms of the time the neural spike was generated and/or the channel or location source of the neural spike" (0083).
Wolf therefore anticipates the claimed invention.


Response to Arguments - Rejections Under 35 USC § 102
In the reply filed 17 Mar 2022, Applicant asserts that "Wolf does not anticipate of disclosure [sic] 'a switching converter …' as recited in claim 1" (p. 5).
As explained above, Wolf teaches a channel selector (446 @ Fig. 4B) that controls a multiplexer (432 @ Fig. 4A) "to output only the channels carrying suitable neural signals" (0091).  Each channel is a route through an amplifier, a converter, a preprocessor, and a feature extractor.  By selecting only some channels and not others, the multiplexer selects those components comprising the first channel and sets a route through them, wherein that route is different from a second route through a second set of components.  Wolf therefore teaches the contested limitation.
.

Conclusion
No claim is allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/Soren Harward/Primary Examiner, Art Unit 1631